Citation Nr: 0015621	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-17 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from November 1959 to 
August 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board notes that in February 1974, the RO denied service 
connection for a chronic acquired psychiatric disorder.  It 
is unclear from the record, however, whether the veteran was 
notified of this determination at that time.  In May 1986, 
she filed an application (VA Form 21-526) to reopen her claim 
of entitlement to service connection for a nervous disorder.  
In a letter dated in July 1986, the RO informed her that 
service connection for a nervous disorder had been denied by 
the rating decision of February 1974 and that in order to 
reopen her claim to establish service connection for a 
nervous condition, she must submit new and material evidence 
showing that the condition was incurred in or aggravated by 
service.  No response was received from the veteran until 
August 1996, when she filed her formal of claim for service 
connection for post-traumatic stress disorder.  Thereafter, 
in the March 1997 rating action, the RO denied the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD).  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) (claim based on a diagnosis of a new 
disorder represents a new claim).  However, according to a 
July 1998 file record, the veteran told a hearing officer 
that she really was claiming (service connection for) a 
psychiatric condition of depression/anxiety.  By this 
statement, the veteran appears to be seeking to reopen the 
previously denied claim for service connection for an 
acquired psychiatric disorder.  However, this issue has not 
been adjudicated or developed for review on appeal and is 
referred to the RO for action deemed appropriate.  


FINDING OF FACT

1.  No competent evidence has been submitted to demonstrate 
that the veteran currently has PTSD.  

2.  There is not a reasonable possibility of a valid claim 
concerning whether PTSD was incurred in or aggravated by 
service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
legal question to be answered, initially, is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If she has not presented a 
well-grounded claim, her appeal must fail with respect to 
this claim, and there is no duty to assist her further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that the veteran's claim 
is not well grounded.  

Factual Background

When examined for enlistment into service in November 1959, 
palpitations prior to examinations were noted, and 
nervousness associated with the pressure of the (enlistment) 
examination was described, but neither condition was 
considered significant.  It was also reported that she 
"[w]alked in sleep age 6."  According to the examination 
report, a neuropsychiatric consultation indicated that the 
veteran was well matured and had a good record; a 
neuropsychiatric disorder was not diagnosed.  The veteran was 
found qualified for active service.  Service medical records 
reveal that in January 1960, she had a "nervous flu 
reaction."  It was reported that she had been given a shot 
that morning and had fainted twice.  Bed rest for 24 hours 
was recommended.  In June 1960, she was seen in the clinic 
and was quite nervous and unhappy about not getting an 
assignment for the past two months.  The impression was 
anxiety attack, and medication was prescribed.  

In October 1960, the veteran was referred to the psychiatric 
clinic because she was nervous, unhappy and wanted a 
discharge from service.  She was taking Equanil.  According 
to the psychiatric consultation report, the veteran was 
initially seen by a clinical social worker at the beginning 
of November 1960 and followed once a week for that month.  
She was quite anxious due to harassment that took place in 
her barracks and that stemmed from her association with 
persons involved in an interracial dating incident.  
According to the report, other women blamed the veteran and 
held her responsible.  Since she was first seen on November 
1, her anxiety had lessened considerably, the harassment had 
ceased, and the tension in the barracks had lessened.  The 
veteran was to continue to be followed periodically by the 
psychiatric clinic.  It was felt that she could adjust to 
service and was well motivated for continued service.  When 
examined for discharge in August 1961, a psychiatric disorder 
was not found.  

VA medical records and an examination report, dated from 1989 
to 1997, are associated with the claims file and indicate 
that, in June 1996, the veteran was referred to the Mental 
Hygiene Clinic (MHC) with a provisional diagnosis of anxiety 
disorder.  According to a July 1996 MHC progress note, the 
veteran was seen for counseling.  She presented with a 
complaint of stress pain in the left side of her neck, with 
tingling and numbness in her left arm.  Her mother had died 
in April 1994, her husband had died in February 1996, and she 
thought that her physical pain was stress-induced.  Her 
medical history included a racial attack against her in 
service in 1961 for which she underwent treatment and took 
prescribed medication.  She said she took herself out of 
treatment and decided she would proceed on her own.  An 
August 1996 record entry includes an assessment of 
depression, and the treatment reports generally reflect a 
finding of depressed mood during this time period.  

In her claim for service connection for PTSD received in 
August 1996, and in written statements in support of her 
claim, the veteran asserted that she was the object of racial 
harassment.  She reported that in October 1960, while 
stationed at Fort Meade, Maryland, she and a comrade had 
their quarters destroyed and racial epithets written on the 
mirrors.  According to the veteran, an investigation was 
undertaken, she was transferred to a new post, subsequently 
given a new MOS (military occupational specialty), and then 
transferred to another post.  The veteran said VA 
hospitalized her for treatment of stress.  

In January 1997, the National Personnel Records Center (NPRC) 
responded to the RO's request for information regarding any 
investigation and personnel actions resulting in reassignment 
(of the veteran) while at Fort Meade, Maryland.  NPRC stated 
that the requested information was not a matter of record.  

In July 1997, the veteran, who was then 56 years old, 
underwent VA examination for PTSD.  According to the 
examination report, the veteran had been seen in the MHC 
since July 1996 for depression, crying spells, decreased 
sleep and appetite, and anxiety that started after her 
husband's death and was stabilized on medication.  At the 
time of examination, the veteran felt better than when she 
was first seen but became depressed when alone.  She saw a 
social worker and attended a group.  The veteran gave a 
history of being an "A" student in school and was in her 
first year of college when she entered service in 1959.  She 
enjoyed basic and advanced training, was third in her class 
of 90, and was stationed at Fort Meade, Maryland, in 
communication, when a harassment incident occurred.  Her 
advanced training had been in communication.  She was seen by 
a clinical social worker weekly for about one month for 
anxiety related to the incident.  Thereafter, she worked as a 
medical corpsman.  The veteran always felt that she was not 
given sufficient opportunity to work in the field in which 
she was interested and trained.  She first experienced 
depression approximately one year after discharge and was 
treated by a family practitioner with prescribed medication.  
She did not remember the names of her medications.  
Subsequently, the veteran was intermittently treated for 
depression and anxiety with Valium for the last thirty years.  
She had three marriages, worked intermittently in the 
insurance business for the last thirty years, had an 
associate degree in mental health and education, and was 
briefly in a psychiatric hospital in Alabama.  The final 
diagnoses were depressive disorder, not otherwise specified; 
and anxiety disorder, not otherwise specified.  

In June 1998, the veteran indicated that the physician who 
treated her had died approximately ten years earlier and that 
there was no way to get copies of the treatment records.  

In response to the veteran's June 1998 request, a personal 
hearing at the RO was scheduled in July 1998, but was 
canceled.  According to a July 1998 Report of Contact (VA 
Form 119) from the hearing officer, when the veteran and her 
representative appeared, the hearing officer advised the 
veteran that her claim for service connection for PTSD was 
not well grounded and explained what was necessary for a well 
grounded claim.  She said that she really was claiming 
(service connection for) a psychiatric condition of 
depression/anxiety.  The veteran was given a copy of her 
service medical records and was going to take them to her 
psychiatrist for an opinion in order to establish a well-
grounded claim.  



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Further, in order to establish service connection for PTSD, 
there must be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (1999), a link, 
established by medical evidence, between current 
symptomatology and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304 (f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).  During the pendency of this appeal, certain 
provisions of 38 C.F.R. § 3.304(f) were amended to comply 
with the Cohen decision.  For purposes of entitlement to 
service connection for post-traumatic stress disorder in this 
case, the regulation is largely unchanged, except that prior 
to March 7, 1997, the regulation required that the medical 
evidence establish "a clear diagnosis of the condition."  
(Emphasis added.)  The Board finds that the changes to the 
cited regulation do not affect the ultimate disposition of 
this appeal; if anything, the amended regulation establishes 
a somewhat lesser burden, but it is a burden that the veteran 
still has not met.  

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998).  

The veteran contends that service connection should be 
granted for PTSD.  The record demonstrates that a chronic 
stress disorder was not shown in service or on separation 
from service.  Moreover, on VA examination after the 
veteran's separation from service, there was no showing that 
the veteran had PTSD.  In fact, when examined by VA in July 
1997, depressive and anxiety disorders were diagnosed, but 
PTSD was not.  Furthermore, the veteran has submitted no 
evidence to show that she currently has PTSD.  There is no 
medical opinion or other medical evidence of record showing 
that the veteran currently has PTSD.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports her claim for service 
connection for PTSD.  The evidence now of record fails to 
show that the veteran currently has PTSD.  Thus, this claim 
may not be considered well grounded and must, accordingly, be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).  

Although the Board has disposed of the claim of entitlement 
to service connection for PTSD on a ground different from 
that of the RO, that is, whether the veteran's claim is well 
grounded rather than whether she is entitled to prevail on 
the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than her claim warranted under the circumstances.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for PTSD is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

